t c memo united_states tax_court raymond h and ana a ryan petitioners v commissioner of internal revenue respondent docket no filed date gerald brantley and samuel eastman for petitioners jeffrey d heiderscheit for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the deficiency results from respondent’s determination to impose the 10-percent additional tax under sec_72 t on the early deemed 1unless otherwise indicated all section references are to continued distribution petitioner raymond h ryan allegedly received from his qualified_retirement_plan in after concessions the issues for decision are whether petitioners properly included in income the balance of a loan from a federal employees’ thrift_savings_plan tsp account as a deemed_distribution under sec_72 and if so whether petitioners are liable for the 10-percent additional tax on early distributions under sec_72 findings_of_fact some of the facts have been stipulated and are so found the stipulations are incorporated herein by this reference petitioners raymond h and ana a ryan resided in texas when they filed their petition petitioner raymond h ryan petitioner worked as an aerospace engineer with the department of the air force air force for years in at the recommendation of a coworker petitioner applied for a dollar_figure general purpose loan from his tsp account on the loan application petitioner requested a repayment term of years with a biweekly repayment schedule on february continued the internal_revenue_code as amended and in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar 2at trial petitioner ana a ryan conceded that she is not entitled to relief under sec_6015 the tsp service office approved petitioner’s loan application petitioner received the dollar_figure as a lump-sum loan and used the funds to pay off debt and purchase a parcel of land i removal from service and subsequent appeals in date the air force reassigned petitioner from texas to tinker air force base tinker in oklahoma petitioner requested that the air force delay the reassignment because of his medical_condition petitioner’s supervisor mark kaestner mr kaestner denied the request because suitable treatment for petitioner’s medical_condition was available near tinker mr kaestner advised petitioner that he should request use or lose leave or sick leave after the initial denial petitioner contacted his third-line supervisor petitioner submitted additional medical information indicating that he could not perform all of the duties of the position at tinker the air force denied petitioner’s second request on date mr kaestner again advised petitioner of the right to use various types of leave and he informed petitioner in writing that he would be placed in absent 3on date the u s court_of_appeals for the fifth circuit issued an opinion affirming a decision of the u s district_court for the western district of texas 375_fedappx_371 5th cir pursuant to rule of the federal rules of evidence we take judicial_notice of the u s court_of_appeals for the fifth circuit’s opinion and rely on it in part for the history of petitioner’s litigation with the air force without leave awol status if he failed to report for duty or use available leave on date petitioner emailed mr kaestner to request months of sick leave petitioner subsequently emailed mr kaestner to request use or lose leave for december mr kaestner replied that the request for sick leave had been approved but that the request for use or lose leave remained under consideration despite his earlier letter approving petitioner’s sick leave request mr kaestner informed petitioner on date that beginning date the air force would not approve any further leave and if petitioner failed to report to tinker on january the air force would place petitioner in awol status petitioner did not report to work on date the air force removed petitioner from employment allegedly for excessive absence petitioner appealed the removal on two grounds disability discrimination and retaliatory termination because of his whistleblowing activities collectively affirmative defenses in an initial decision the administrative law judge alj concluded that petitioner did not prove either of his affirmative defenses and upheld the air force’s removal action the alj stated that if an agency approves leave for unscheduled absences the agency generally cannot remove the employee because of those absences however under cook v dept of the army m s p r an agency may remove an employee if the employee made excessive use of unscheduled leave without pay lwop the alj concluded that the cook exception applied and upheld petitioner’s removal petitioner appealed the alj’s initial decision arguing that the alj made procedural errors and was biased and that petitioner proved sufficiently the whistleblower and discrimination defenses on date the merit systems protection board mspb concluded that although petitioner failed to prove the affirmative defenses the alj had erroneously ruled in favor of the air force ryan v dept of the air force m s p b the mspb concluded that the cook exception did not apply to petitioner’s removal because the air force did not demonstrate that petitioner was on lwop the mspb ordered that the air force restore petitioner to employment effective date no later than days after entry of the mspb order and the air force provide the appropriate amount of back pay interest on back pay and other_benefits no later than calendar days after the date of this decision 4the mspb informed petitioner that he had days to file a civil_action against the air force on the discrimination claim ryan v dept of the air force no 08-cv-927xr w d tex affd 375_fedappx_371 5th cir petitioner failed to timely file the action appealing the mspb’s date denial of his discrimination claim id subsequently the air force canceled petitioner’s removal and directed him to report for work at tinker on date however petitioner did not report for work at tinker citing his medical_condition therefore the air force kept petitioner in awol status from date onward the air force did not provide petitioner with backpay or reinstate his tsp loan during this time because the air force failed to take the actions required by the mspb petitioner filed an initial petition for enforcement of the mspb’s order on date on date the alj denied the petition for enforcement the alj found that the air force timely canceled petitioner’s removal and properly reinstated him when the air force sent a letter directing him to report for work at tinker on date in addition the alj found that the air force properly denied backpay to petitioner for the period from date through date an employee is entitled to a backpay award if the employee lost pay as a result of unjustified or unwarranted employer action the air force placed petitioner in nonpay status on date because he was awol not because he was removed when the air force reinstated petitioner per the mspb order the air force placed petitioner in awol status beginning date because petitioner was in awol status and because he was not ready willing and able to work the alj concluded that the air force properly denied petitioner backpay on date the air force sent petitioner a letter proposing removal from employment because of his failure to report for duty at tinker on date the air force removed petitioner from federal employment in date after receiving the alj’s decision petitioner filed a petition for review with the mspb on date in its opinion of date the mspb concluded that petitioner did not present any new evidence and that the alj properly concluded that petitioner was not entitled to backpay the mspb decision notified petitioner that he could appeal the decision by filing a complaint with the u s court_of_appeals_for_the_federal_circuit on date petitioner filed a complaint against the air force with the u s district_court for the western 5in addition the mspb noted that petitioner improperly raised his whistleblower retaliation claim in the petition for review of date the mspb advised petitioner to seek corrective action from the office of special counsel before filing a separate appeal with the mspb petitioner filed an individual right of action under the whistleblower protection act on date ryan v dept of the air force m s p b on date the alj denied petitioner’s claim id in the appeal the mspb determined that petitioner could not challenge whether his removal from service was in retaliation for whistleblowing but that petitioner could challenge whether his placement on lwop status and the sick leave denials constituted retaliation id the mspb therefore vacated the initial decision and remanded the appeal to the alj id district of texas in the complaint petitioner alleged that the air force violated his civil rights by discriminating against him on the basis of his disability in response to petitioner’s complaint the air force filed a motion to dismiss on date the district_court granted the motion the court concluded that petitioner was not appealing his removal from service but instead was appealing the mspb order that denied his petition for enforcement of the backpay award and reinstatement an appeal of the mspb decision of date finding that petitioner failed to prove the affirmative defense of disability discrimination would be time barred in addition the court concluded that it did not have jurisdiction over petitioner’s complaint because petitioner failed to raise the discrimination issue before the alj or the mspb during his appeal of the petition for enforcement on date petitioner appealed the district court’s ruling to the u s court_of_appeals for the fifth circuit on date the court_of_appeals for the fifth circuit affirmed the dismissal for lack of jurisdiction finding that petitioner only appealed the petition for enforcement of the mspb order not the decision denying his disability discrimination claim 375_fedappx_371 5th cir ii tsp loan and deemed_distribution on date because of petitioner’s removal from service on date the tsp sent him a letter requesting that he repay his outstanding loan balance of dollar_figure before date the tsp advised petitioner that alternatively he could sign the intent not to repay statement enclosed with the letter if petitioner signed the intent not to repay statement or if he failed to repay the balance the tsp would close the loan on date and the remaining loan balance would be treated as a deemed taxable_distribution for the year the tsp warned petitioner that he could be liable for an early withdrawal penalty if he failed to repay the loan balance within the specified period petitioner did not sign the intent not to repay statement but instead continued to make loan payments to the tsp the tsp processed petitioner’s payments through date leaving him with an outstanding loan balance of dollar_figure on date the tsp closed the loan because petitioner failed to repay the outstanding balance petitioner submitted an additional payment in late august but since the loan had been closed the tsp refused to accept it on date petitioner sent a letter to the tsp requesting that the tsp restore his loan and accept his future loan payments petitioner alleged that at the initial hearing the alj stated that petitioner’s removal from the air force was unwarranted and that the alj planned to reinstate petitioner the tsp did not restore the loan accept future payments or take any other action subsequently the tsp mailed petitioners a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc for the form indicated that petitioner received a distribution of dollar_figure from his tsp account petitioners included this distribution as income on their timely filed federal_income_tax return on date respondent issued petitioners a notice_of_deficiency for in the notice respondent determined that petitioners properly included the tsp loan balance as income because the loan closing resulted in a deemed_distribution of the balance respondent determined that petitioners were also liable for the 10-percent additional tax under sec_72 on early distributions from qualified_retirement_plans on date petitioners timely filed a petition for review of the notice_of_deficiency 6the record does not reflect the reason for the dollar_figure difference between the loan balance in date and the amount shown on form 1099-r opinion i taxation of the deemed_distribution a burden_of_proof ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that those determinations are incorrect rule a 290_us_111 under sec_7491 however the burden_of_proof may shift to the commissioner with respect to a factual issue relevant to a taxpayer’s liability for tax but only if the taxpayer produces credible_evidence to support his position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary7 with regard to all reasonable requests for information petitioner does not contend that sec_7491 applies nor does the record establish that the requirements of sec_7491 have been met because petitioner is asserting a position that is contrary to the position taken on his return he must offer cogent proof that his return position was incorrect see mendes v 7the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 commissioner 121_tc_308 thus petitioner not only bears the burden of proving that respondent erroneously determined that petitioners are liable for the 10-percent additional tax of sec_72 with respect to a deemed_distribution to petitioner of the unpaid loan balance but petitioner also bears the burden of introducing cogent proof that his inclusion of the loan balance in income was incorrect b parties’ arguments petitioner argues that he erroneously included the deemed_distribution in income for and therefore respondent should refund the income_tax petitioner paid on the deemed_distribution and petitioner is not liable for the 10-percent additional tax petitioner argues that he could not have received a deemed_distribution in because he never separated from government service and the tsp had no right to close his loan petitioner relies on 99_tc_622 where we defined separation_from_service as the point when an employee severs his connection with his employer id pincite because of ongoing litigation over his removal as well as the mspb decision ordering his reinstatement petitioner argues 8in that case we concluded that an individual’s change from employee status to sole_proprietor status did not constitute a separation_from_service for sec_402 purposes 99_tc_622 because the taxpayer merely liquidated his single member professional association and continued to pursue the same profession as a sole_proprietor the taxpayer did not separate from service id that he did not sever his connection with the air force in and therefore no distribution occurred if no distribution occurred petitioner contends that he cannot be liable for the 10-percent additional tax on an early distribution from a qualified_retirement_plan respondent argues that petitioner’s reliance on the phrase separation_from_service is misplaced under sec_72 a loan is not taxable at the time of distribution provided that the recipient complies with the terms of the loan agreement respondent argues that when petitioner stopped making payments on the loan in date the loan no longer qualified for the sec_72 exception and the balance became a deemed_distribution according to respondent petitioner’s attempted payment in date after the loan was closed is irrelevant because the tsp did not accept this payment finally respondent argues that petitioner is liable for the 10-percent additional tax under sec_72 because he received an early distribution from his retirement_plan and no exception applies c taxation of tsp loans and the sec_72 exception the tsp is a retirement_plan for federal government employees sec_7701 see also dollander v commissioner tcmemo_2009_187 it is a qualified_plan under section 9petitioner cites sec_401 when discussing separation_from_service but sec_401 as in effect for does not contain the phrase separation_from_service a and any distribution from the tsp is a distribution from a qualified_plan sec_7701 generally if a participant receives a loan from a qualified_plan the amount of the loan is a taxable_distribution in the year received sec_72 however a loan is not a taxable_distribution if the loan meet sec_3 requirements the principal_amount of the loan does not exceed the statutorily specified amount the loan is repayable within years and the loan requires substantially level amortization over the loan term sec_72 if the tsp does not notify the participant that the loan distribution was taxable in the year received this court may assume that the loan initially qualified for the sec_72 exception sec_72 see also royal v commissioner tcmemo_2006_72 the tsp did not notify petitioner that the loan was a taxable_distribution for the loan origination year consequently we shall assume that petitioner’s loan qualified under the sec_72 exception when the loan was made in d effect of failure to meet sec_72 requirements although a loan originally may satisfy the sec_72 requirements a deemed_distribution occurs at the first time that the requirements of this section are not satisfied in form or in operation sec_1_72_p_-1 q a-4 a income_tax regs if payments are not made in accordance with the terms applicable to the loan a deemed_distribution occurs as a result of the failure to make such payments id see also duncan v commissioner tcmemo_2005_171 molina v commissioner tcmemo_2004_258 the plan_administrator may provide the participant with an opportunity to cure the failure and if so a deemed_distribution does not occur until the end of the cure period sec_1_72_p_-1 q a-10 a income_tax regs see also owusu v commissioner tcmemo_2010_186 if a tsp participant separates from government service applicable regulations require the participant to repay the outstanding loan principal and interest in full within the period specified by the notice to the participant from the tsp record keeper explaining the participant’s repayment options c f_r sec a dollar_figure the regulations define separation from government service as the cessation of employment with the federal government for or more full calendar days c f_r sec the regulations thus allow the tsp to accelerate repayment of the loan balance after a participant separates from government service c f_r sec a see also duncan v 10in discussing the applicability of the phrase separation_from_service the parties erroneously analyzed sec_401 the tsp regulation permitting repayment acceleration uses the phrase separates from government service and this phrase is the relevant one c f_r sec a commissioner supra failure to comply with the accelerated payment schedule constitutes a failure to repay the loan under the terms of the loan agreement royal v commissioner supra duncan v commissioner supra sec_1_72_p_-1 q a-4 a income_tax regs if an agency takes an adverse personnel action against an employee that is unjustified or unwarranted the mspb may order that the agency provide the employee with the pay allowances and differentials the employee would have received if the unjustified or unwarranted personnel action had not occurred including correction of any errors in the employee’s tsp plan c f_r sec a h if an agency reinstates a wrongfully terminated participant the participant must notify the tsp within days of reinstatement to restore any previously withdrawn amount to the tsp account c f_r sec d dollar_figure during the 90-day period a participant may also elect to reinstate a loan which was previously declared to be a taxable_distribution c f_r sec e the regulations do not require the tsp to automatically restore the participant’s loan but instead require the participant to take action to 11if a participant timely requests restoration of the loan the participant may either repay the loan balance in full upon restoration or recommence making payments on the loan as scheduled uniformed_services employment and reemployment_rights regulations fed reg proposed date reinstate the loan c f_r sec d the reinstated participant must notify the tsp within days of reinstatement or accept the consequences of the loan closing iddollar_figure petitioner’s tsp loan transaction met the requirements of sec_72 in and therefore the loan was not a taxable_distribution in on date the air force removed petitioner from service and notified the tsp the air force did not reinstate petitioner within days from date as a result the tsp notified petitioner that the loan provisions required repayment of the outstanding balance by date to avoid a taxable deemed_distribution the period from may to date constituted a cure period during which time petitioner could have repaid the entire balance thereby avoiding a taxable deemed_distribution when petitioner failed to repay the entire balance by date petitioner ceased to be in compliance with the loan agreement the loan no longer qualified for the sec_72 12additionally the agency need not notify the reinstated participant of the right to restore a tsp loan previously treated as a taxable_distribution see crazy thunder-collier v dept of the interior m s p b 13during this time petitioner submitted multiple payments to the tsp which the tsp credited against his outstanding balance the tsp properly rejected petitioner’s attempted payment made after date because this payment was outside the cure period exception and a deemed_distribution occurreddollar_figure as of date the loan balance was a deemed_distribution if subsequent reinstatement entitled petitioner to loan restoration the regulations required petitioner to notify the tsp within days of his reinstatement petitioner contends that at the initial hearing the alj made a statement that petitioner would be reinstated relying on the alj’s remark petitioner contacted the tsp via letter dated date and requested that the tsp restore his loan however the alj’s statement was not an official reinstatement and the alj’s decision in fact upheld the air force’s decision to remove petitioner thus petitioner did not make a timely request for loan restoration in his date letter when pursuant to the mspb order the air force reinstated petitioner on date he had days to notify the tsp of his reinstatement and request that his loan be restored petitioner has submitted no credible_evidence that he contacted the tsp at any time after the date mspb decision and thus petitioner has not produced credible_evidence that he notified the tsp of the reinstatement within days therefore 14respondent argues that since the tsp did not accept petitioner’s late august payment petitioner never made this payment we base our holding on the fact that petitioner failed to pay the remaining balance before the end of the cure period or notify the tsp of his reinstatement respondent properly determined that the loan balance of dollar_figure was a taxable deemed_distribution and we so hold ii sec_72 additional tax sec_72 imposes a 10-percent additional tax when a qualified_retirement_plan participant receives an early distribution that fails to satisfy one of the statutory exceptions petitioner’s deemed_distribution of dollar_figure is an early distribution from a qualified_retirement_plan accordingly the 10-percent additional tax applies to the dollar_figure unless petitioner qualifies for an exception see sec_72 see also stipe v commissioner tcmemo_2011_92 dollander v commissioner tcmemo_2009_187 petitioner has not alleged that any exception applies nor has he introduced any evidence that could allow us to conclude that an exception applies therefore petitioner is liable for the 10-percent additional tax on his early deemed_distribution of dollar_figure we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
